IN THE SUPREME COURT OF NORTH CAROLINA

                                          No.259A19

                                      Filed 3 April 2020

 IN THE MATTER OF: C.J.C.



      Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) from an order entered on 4 April

2019 by Judge Wesley W. Barkley in District Court, Burke County. This matter was

calendared for argument in the Supreme Court on 25 March 2020, but was

determined on the record and briefs without oral argument pursuant to Rule 30(f) of

the North Carolina Rules of Appellate Procedure.


      No brief for petitioner-appellee mother.

      David A. Perez for respondent-appellant father.


      MORGAN, Justice.


      This appeal arises from a private termination of parental rights action between

a child’s two parents. Respondent, the natural father of C.J.C. (Caleb),1 appeals from

the trial court’s order terminating respondent’s parental rights to the child. We affirm

the determination of the trial court.




      1    A pseudonym is used to protect the juvenile’s identity and to facilitate the ease of
reading.
                                    IN RE: C.J.C.

                                 Opinion of the Court



      At the time of Caleb’s birth in September 2014, petitioner—Caleb’s mother—

and respondent were living together. They were not married. The parents ended their

relationship in November 2015, after which Caleb resided with petitioner.

      Following her separation from respondent, petitioner filed a custody action in

District Court, Burke County. In an order entered on 21 March 2016, the trial court

incorporated the terms of the parties’ Parenting Agreement, and in accordance with

the agreement, granted primary physical and legal custody of Caleb to petitioner,

with respondent exercising specific visitation rights. Respondent was ordered to pay

child support in the sum of $50 per week in an order entered on 16 May 2016.

      On 8 March 2017, petitioner and respondent entered into a Consent Order in

which respondent was relieved of ongoing child support payments. Petitioner

continued to have primary legal and physical custody of Caleb, and respondent was

granted visitation with Caleb “as the parties mutually agree.”

      On 8 October 2018, petitioner filed a petition to terminate respondent’s

parental rights on the grounds that Caleb was born out of wedlock, and that

respondent failed to provide substantial financial support or consistent care with

respect to Caleb and petitioner; and that respondent had willfully abandoned Caleb.

N.C.G.S. § 7B-1111(a)(5)(d.), (7) (2019). Respondent filed an answer on 31 October

2018, denying that grounds existed to terminate his parental rights.

      After multiple continuances, the trial court held a hearing on the petition on

21 March 2019. On 4 April 2019, the trial court entered an order concluding that


                                         -2-
                                        IN RE: C.J.C.

                                     Opinion of the Court



grounds existed to terminate respondent’s parental rights based on willful

abandonment and that termination of respondent’s parental rights was in Caleb’s

best interests2. Accordingly, the trial court terminated respondent’s parental rights.

Respondent appealed.

       Respondent first argues that the trial court erred in failing to appoint a

guardian ad litem (GAL) for Caleb. Respondent contends that while an attorney

advocate was appointed in the matter, nonetheless, this attorney was not appointed

in the capacity of GAL, and that the trial court’s failure to appoint a GAL in this case

is prejudicial error requiring reversal. We reject respondent’s argument and conclude

that the attorney at issue was appointed to serve as both GAL and attorney advocate

for Caleb.

       The record here contains the Administrative Office of the Courts Form AOC-

J-207—“ORDER TO APPOINT OR RELEASE GUARDIAN AD LITEM AND

ATTORNEY ADVOCATE”—filed on 11 December 2018. The preprinted portions of

this form note that appointments which appear in the form are made pursuant to

N.C.G.S. §§ 7B-6013 (abuse, neglect, and dependency petitions) and 7B-1108



       2 The phrases “best interest” and “best interests” are utilized interchangeably by legal
sources which are cited in this opinion. In order to harmonize the usage of this phrase
throughout this opinion and in light of the lack of any substantive difference in the
terminology, the phrase “best interests” will be employed, even if a quoted source used the
alternative terminology.
       3 Pursuant to N.C.G.S. § 7B-607, a GAL for the juvenile must be appointed in abuse

and neglect cases and may be appointed in dependency matters. N.C.G.S. § 7B-601(a) (2017).
The instant matter does not fall under section 7B-607.

                                              -3-
                                       IN RE: C.J.C.

                                     Opinion of the Court



(termination of parental rights). In termination of parental rights (TPR) proceedings,

N.C.G.S. § 7B-1108(b) requires the appointment of a GAL for the juvenile where a

respondent parent denies material allegations in the TPR petition. N.C.G.S. § 7B-

1108(b) (2017) (“If an answer or response denies any material allegation of the

petition or motion, the court shall appoint a guardian ad litem for the juvenile to

represent the best interests of the juvenile . . . .”). In addition, this subsection provides

that “[a] licensed attorney shall be appointed to assist those guardians ad litem who

are not attorneys licensed to practice in North Carolina.” Id. § 7B-1108(b) (emphasis

added). In other words, where a respondent parent files an answer denying material

allegations in the petition as Caleb’s father has done in the present case, the trial

court (1) must appoint a GAL for the juvenile, and (2) must appoint a licensed

attorney (or “attorney advocate”) if the appointed GAL is not an attorney licensed to

practice in this state. In conformance with these statutory provisions, there are

sections on Form AOC-J-207 to designate a GAL and to designate an attorney

advocate. In the space where an attorney advocate’s name is to appear, there is a box

to be checked if “Attorney Advocate is also acting as Guardian ad Litem.”

       In the instant case, the information entered on the Form AOC-J-207 displays

the name “Steve Cheuvront” in the space to designate an “Attorney Advocate” and

leaves blank the document’s section for a GAL. The district court judge who signed

the form failed to check the box denoting that the designated attorney advocate

Cheuvront was also acting as the guardian ad litem. However, a review of the other


                                             -4-
                                      IN RE: C.J.C.

                                   Opinion of the Court



documents and transcripts in the record on appeal plainly indicates that this failure

of the district court judge to check the GAL box was merely a clerical error, not a

prejudicial substantive or procedural error. See In re A.D.L., 169 N.C. App. 701, 707,

612 S.E.2d 639, 643 (stating that where “the [GAL] carried out her respective duties,

failure of the record to disclose [GAL] appointment papers does not necessitate

reversal of the district court’s decision”), disc. review denied, 359 N.C. 852, 619 S.E.2d

402 (2005). For example, Cheuvront is referred to as “the Guardian ad Litem,” both

in the written adjudication and disposition order, as well as on the cover page of both

the hearing and trial transcripts. The transcript contains an exchange on 13

December 2018 between the trial court and respondent’s trial counsel during which

counsel explained the need to continue a hearing because “Mr. Cheuvront was

appointed as guardian ad litem yesterday.” On 10 January 2019, the transcript shows

that there was a discussion among the parties and the trial court about another

continuance in which respondent’s trial counsel mentioned that “the guardian ad

litem” had not yet been able to meet with him.

      At the hearing on the TPR petition when the trial court called the matter on

21 March 2019, it noted, “All parties are present. We have Mr. Cheuvront, who’s

guardian ad litem in this matter. Anything before we begin the hearing from the

petitioner?” Neither respondent nor his counsel expressed any concerns or raised any

issues regarding Cheuvront’s role as GAL during the TPR hearing. After the parties

presented their evidence, the trial court asked Cheuvront, “[a]s guardian ad litem in


                                           -5-
                                    IN RE: C.J.C.

                                  Opinion of the Court



this matter,” if Cheuvront had anything to add to assist the trial court in making its

decision. Cheuvront then provided an account of his interactions with the parties and

with Caleb. Again, neither respondent nor his trial counsel registered any question

or matter about Cheuvront’s role as GAL in the case. It is clear from the record and

transcript that the trial court did, in fact, appoint Cheuvront as GAL for Caleb.

Respondent’s contention to the contrary, based on an apparent clerical error, is

without merit.

      Respondent also contends that Cheuvront did not fulfill the duties of a GAL

because Cheuvront failed to “offer evidence and examine witnesses at adjudication”

and “explore options with the court at the dispositional hearing.” N.C.G.S. § 7B-601

(2019). Section 7B-601(a) of our General Statutes provides that

             [t]he duties of the guardian ad litem program shall be to
             make an investigation to determine the facts, the needs of
             the juvenile, and the available resources within the family
             and community to meet those needs; to facilitate, when
             appropriate, the settlement of disputed issues; to offer
             evidence and examine witnesses at adjudication; to explore
             options with the court at the dispositional hearing; to
             conduct follow-up investigations to insure that the orders
             of the court are being properly executed; to report to the
             court when the needs of the juvenile are not being met; and
             to protect and promote the best interests of the juvenile
             until formally relieved of the responsibility by the court.

N.C.G.S. § 7B-601(a). “[I]f the GAL is an attorney, that person can perform the duties

of both the GAL and the attorney advocate.” In re J.H.K., 365 N.C. 171, 175, 711

S.E.2d 118, 120 (2011). Here, Cheuvront investigated the case prior to the



                                          -6-
                                     IN RE: C.J.C.

                                   Opinion of the Court



termination hearing by contacting the parties, visiting the child Caleb at petitioner’s

home, and going to petitioner’s workplace. As noted above, Cheuvront reported his

observations to the trial court at the TPR hearing. Cheuvront competently fulfilled

his role as guardian ad litem—a status which was unquestioned and unchallenged

upon repeated references to Cheuvront’s role in this regard—and the trial court’s

clerical oversight in its execution of Form AOC-J-207 regarding its failure to check

the GAL designation box for the person whom it properly designated on the same

form to serve as Attorney Advocate was not prejudicial error. Consequently, we are

not persuaded by this argument.

      In his second contention, respondent asserts that the trial court abused its

discretion by concluding that it would be in Caleb’s best interests to terminate

respondent’s parental rights. Specifically, respondent claims that the trial court

failed to make sufficient findings regarding the factors set forth in N.C.G.S. § 7B-

1110(a) and did not properly balance those factors.

      Once the trial court finds that at least one ground exists to terminate parental

rights pursuant to N.C.G.S. § 7B-1111(a), it proceeds to the dispositional stage where

it must “determine whether terminating the parent’s rights is in the juvenile’s best

interest[s]” based on the following factors:

             (1) The age of the juvenile.

             (2) The likelihood of adoption of the juvenile.

             (3) Whether the termination of parental rights will aid in


                                            -7-
                                     IN RE: C.J.C.

                                  Opinion of the Court



                the accomplishment of the permanent plan for the
                juvenile.

             (4) The bond between the juvenile and the parent.

             (5) The quality of the relationship between the juvenile and
                 the proposed adoptive parent, guardian, custodian, or
                 other permanent placement.

             (6) Any relevant consideration.

N.C.G.S. § 7B-1110(a) (2019).

      “The district court’s assessment of a juvenile’s best interest at the dispositional

stage is reviewed only for abuse of discretion. Abuse of discretion results where the

court’s ruling is manifestly unsupported by reason or is so arbitrary that it could not

have been the result of a reasoned decision.” In re A.R.A., 373 N.C. 190, 199, 835

S.E.2d 417, 423 (2019) (internal citation, quotation marks, and brackets omitted).

      Here, the trial court made the following findings of fact in determining that

termination of respondent’s parental rights was in Caleb’s best interests:

             1.     That the [c]ourt has the authority to terminate the
             parental rights of the Respondent pursuant to the findings
             of fact and conclusions of law. As to best interests, the
             [c]ourt has previously found grounds for termination exist
             and as to this portion, the [c]ourt has considered all those
             factors that are under the statute, particularly focusing on
             the age of [Caleb] . . . [who is] 4½ years old. He’s been in
             one family care unit his entire life, with that particularly
             being with the mother. For the last two years he’s only
             known one parent caretaker, that being the
             Petitioner/mother. As found with grounds, the
             Respondent/father has been minimally involved even prior
             to the filing of this Petition. Therefore, he essentially has
             no bond at all with the child. If there is a bond it is very


                                          -8-
                                      IN RE: C.J.C.

                                   Opinion of the Court



              tenuous, particularly the fact that he’s had no contact with
              the child directly since 2017. He’s also provided, as
              indicated, no maintenance, love, support, affection. He’s
              made a couple of contacts with the mother.

              2.     Certainly the [c]ourt does find that the family of the
              father is concerned for the child and does show some
              genuine care for the child. However, essentially the [c]ourt
              is looking at the child’s best interest[s] in regards to the
              father and his situation and, while [respondent’s attorney]
              does make a point that termination essentially doesn’t
              change what’s happening as we sit here today, the [c]ourt
              is going to find that it’s in the best interest[s] due to the
              fact that this young child does need some consistency and
              needs to as the statute requires develop a bond of
              significance. I agree that we are not in a position to
              anticipate adoption given where we are right now;
              however, the lack of any bond with the father, the young
              age of the child, and the fact that a termination of parental
              rights would assist in achieving a consistency along with
              the factors that were found in the adjudication, the [c]ourt
              will grant the order of termination and find that
              termination of the Respondent’s rights are in [Caleb’s] best
              interests.

      Respondent has not challenged these findings, and therefore, they are binding

on appeal. In re E.H.P., 372 N.C. 388, 395, 831 S.E.2d 49, 54 (2019) (citing Koufman

v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991)). On the other hand,

respondent argues that the trial court failed to make sufficient findings regarding the

factors set forth in N.C.G.S. § 7B-1110(a). Specifically, he contends that the trial court

failed to make findings addressing petitioner’s relationship with her boyfriend,

Clayton Dennis4, and the quality of Caleb’s relationship with petitioner’s boyfriend.



      4   A pseudonym is again employed to protect the juvenile’s identity due to the

                                           -9-
                                       IN RE: C.J.C.

                                    Opinion of the Court



       Although the trial court must consider all of the factors in N.C.G.S. § 7B-

1110(a), it “is only required to make written findings regarding those factors that are

relevant.” In re A.R.A., 373 N.C. at 199, 835 S.E.2d at 424. “[A] factor is relevant if

there is conflicting evidence concerning the factor, such that it is placed in issue by

virtue of the evidence presented before the [district] court[.]” Id. (citation and internal

quotation marks omitted) (second and third alteration in original).

       There was no conflict in the evidence regarding either petitioner’s or Caleb’s

relationship with Clayton Dennis that would require the trial court to make specific

findings. Both petitioner and Dennis testified that although they were not engaged

to be married at the time of the hearing, they had been dating for two years and

planned to get married. Dennis testified that his relationship with Caleb was

“awesome” and that Caleb “just wants to be around [him]”; petitioner testified that

Caleb has benefitted from his relationship with Dennis. Both petitioner and Dennis

offered testimony that Dennis was like a father figure for Caleb and did “what a

father figure should do.” Respondent reasons that if the plan was for Dennis to adopt

Caleb in the future, then the trial court failed to make any findings regarding how

termination of parental rights would aid such a plan. Aside from the fact that the

private nature of this termination proceeding means that there is no permanent plan

as that term is used in N.C.G.S. § 7B-1110(a)(3), respondent acknowledges in his brief




relationship of “Clayton Dennis” with the juvenile’s mother.

                                            -10-
                                     IN RE: C.J.C.

                                  Opinion of the Court



that the trial court observed that it could not anticipate adoption at the time of the

hearing, since petitioner and her boyfriend Dennis had not set a wedding date.

Consequently, the factor of petitioner’s relationship with Clayton Dennis was not

sufficiently relevant to require the trial court to make findings concerning the impact

of said relationship on termination of respondent’s parental rights or on the adoption

of Caleb.

      Finally, respondent argues that the trial court improperly balanced the factors

set forth in N.C.G.S. § 7B-1110(a) and abused its discretion in determining that

termination of respondent’s parental rights was in Caleb’s best interests. He deduces

that since the trial court found that it was “not in a position to anticipate adoption

given where we are right now[,]” it therefore implicitly found that there was not a

likelihood of adoption in the future. Respondent further asserts that because Dennis

was not in a position to adopt Caleb, termination of respondent’s parental rights

“accomplished nothing except to make another child fatherless[,]” and that

termination “legally destroyed” valuable relationships with paternal family members

without creating a new paternal relationship. In our view, the trial court’s findings

demonstrate that it considered the factors set forth in N.C.G.S. § 7B-1110(a) and

determined that Caleb’s young age, the child’s lack of any bond with respondent, and

the child’s need for consistency—combined with respondent’s lack of involvement

with the child—supported a finding that termination of respondent’s parental rights

was in Caleb’s best interests. Although the trial court found that it was “not in a


                                         -11-
                                        IN RE: C.J.C.

                                   Opinion of the Court



position to anticipate adoption[,]” this is only one factor which the trial court must

consider. This factor becomes more relevant in a TPR case in which a child is in the

custody of a Department of Social Services agency and termination of the parent’s

rights leaves the child as a ward of the State. The present case, however, involves a

private termination of parental rights initiated by the child’s mother, who had full

custody of the child at the time of the TPR hearing. Therefore, the likelihood of Caleb’s

potential adoption under this set of circumstances is not a sufficiently relevant factor

as respondent depicts it in determining whether termination of respondent’s parental

rights was in Caleb’s best interests.

      Based on the foregoing analysis, this Court is satisfied that the trial court’s

conclusion that termination of respondent’s parental rights was in Caleb’s best

interests was neither arbitrary nor manifestly unsupported by reason. Therefore, we

affirm the trial court’s order terminating respondent’s parental rights.

      AFFIRMED.




                                            -12-